                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,       :              CIVIL ACTION NO. 1:18-CV-1402
                                :
              Plaintiff         :
                                :              (Chief Judge Conner)
          v.                    :
                                :
LAURIE K. WELLS a/k/a LAURIE K. :
MUMMA,                          :
                                :
              Defendant         :

                                       ORDER

      AND NOW, this 26th day of June, 2019, upon consideration of the Application

for Distribution of Proceeds (Doc. 16), as well as prior orders of this Court granting

plaintiff’s Motion for Default Judgment, providing for sale of the Property located at

652 Oakville Road f/k/a Lot #6, Oakville Road, Shippensburg, PA 17257

(“Property”), and approving and confirming the U.S. Marshal’s Sale of the

Property, it is hereby ORDERED that the Schedule of Distribution, attached to this

Order, is APPROVED and shall be entered on the docket by the Clerk and the U.S.

Marshal shall distribute the proceeds of the sale of the Property in accordance with

the Schedule of Distribution.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
